TYSON, Judge
concurring in the result.
I concur in the result of the majority. There was substantial evidence of a “sufficient connection” between the permit holder and his lessee, the person who cut the vegetation, to uphold the revocation of the permit. I disagree with the majority that it is irrelevant whether Sunshine Outdoor or Café Risque hired the violators.
At the hearing below, the Secretary of Transportation found that Richard Marshburn (“Marshburn”), agent for Sunshine Outdoor, authorized and hired Danny Moore (“Moore”), the party who cut the vegetation without a permit. This finding of fact is supported by: (1) a memo from R.R. Stone, the District Engineer, which states that Marshburn informed him that Sunshine Outdoor was responsible for the cutting; and (2) a letter from Hugh Matthews, the County *372Maintenance Engineer, which states that upon reporting to the site of the cutting, Moore informed him that Marshbum had hired him and that Moore went to the motel and brought Marshburn back to the site with him. These facts establish a “sufficient connection” between the person who violated 19A N.C. Admin. Code r. 2E.0210(8) and the permit holder. See Whiteco Indus., Inc. v. Harrelson, 111 N.C. App. 815, 819, 434 S.E.2d 229, 232-33 (1993) (violators hired by lessee of the permit holder was a sufficient connection to warrant revocation of the holder’s permit) (“Whiteco 7”).
However, the majority implies that petitioner’s responsibility to abide by NCDOT requirements does not end when the violators are the sublessee or are hired by the sublessee. A “sufficient connection” between the permit holder and the violator, as required in National Adver. Co. v. Bradshaw, 60 N.C. App. 745, 749, 299 S.E.2d 817, 819 (1983), does not extend to. third party strangers to the permit holder, such as a sublessee. To hold otherwise would leave the permit holder without recourse against an unknown third party whose actions caused the permit holder to lose not only his permit, but his structural improvements on the property as well. See 19A N.C. Admin. Code r. 2E.0212(b) (2000) (when the outdoor advertising structure is unlawful and a nuisance, it must be made to conform, if permitted by the rules, or removed); 19A N.C. Admin. Code r. 2E.0212(c) (2000) (an outdoor advertising structure cannot be made to conform when the permit is revoked under 19A NCAC 2E.0210(2),(3),(11), or (12)).
There exists no “privity of contract” between the original landlord-permit holder and the sublessee or other third party stranger to the agreement between the permit holder and the lessee. The original landlord has no right of direct action against the sublessee with respect to violations of covenants in the original lease. Neal v. Craig Brown, Inc., 86 N.C. App. 157, 162, 356 S.E.2d 912, 915 (1987) (citing Patrick K. Hetrick & James B. McLaughlin, Jr., Webster’s Real Estate Law in North Carolina, § 241 at 251 (Rev. ed. 1981)). A contractual relationship exists between the original lessor-permit holder and sublessee only if a sublease constitutes an actual assignment. Northside Station Assocs. Partnership v. Maddry, 105 N.C. App. 384, 388, 413 S.E.2d 319, 321 (1992) (citation omitted). “[A] conveyance is an assignment if the tenant conveys his ‘entire interest in the premises, without retaining any reversionary interest in the [lease] term itself.’ ” Id. If the conveyance is an assignment, “privity of estate” is created between the original lessor and the sublessee *373with regard to lease covenants that run with the land, and the original lessor will have a right of action directly against the sublessee. Id. Absent an assignment, “privity of estate” is not established and the original landlord-permit holder has no direct action and thus no recourse against the sublessee. There is no evidence in the record that shows petitioner’s lease with Sunshine Outdoor was assigned to Café Risque.
This interpretation has been adopted and incorporated in recent amendments to 19A N.C. Admin. Code r. 2E.0210 which provides for revocation of the permit for:
(11) destruction or cutting of trees, shrubs, or other vegetation located on the state-owned or maintained right of way where an investigation by the Department of Transportation reveals that the destruction or cutting:
(c) was conducted by one or more of the following: the sign owner, the permit holder, the lessee or advertiser employing the sign, the owner of the property upon which the sign is located, or any of their employees, agents or assigns, including, but not limited to, independent contractors hired by the permit holder/sign owner, the lessee/agents or advertiser employing the sign, or the owner of the property upon which the sign is located.
19A N.C. Admin. Code r. 2E.0210(11)(c) (2000) (emphasis supplied).
National, Whiteco I, and the amendment to the rules adopted by the Department of Transportation do not extend “sufficient connection” to those third parties with which the permit holder does not have such a legal relationship to allow him recourse for the revocation of his permit and the loss of his improvements. Given the finding of fact by the Secretary of Transportation, that Sunshine Outdoor, petitioner’s lessee, was present and ordered the illegal cutting of the vegetation, I concur that a “sufficient connection” between the permit holder and his lessee was established to uphold the revocation of petitioner’s permit. See Whiteco I, 111 N.C. App. at 819, 434 S.E.2d at 232-33.